Citation Nr: 1022077	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  06-10 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel







INTRODUCTION

The Veteran served on active duty from October 1963 to July 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The Board previously remanded this matter in April 2009.  As 
the requested development has been completed, no further 
action to ensure compliance with the remand directive is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's service-connected diabetes mellitus requires 
insulin, a restricted diet, and regulation of activities.  It 
is not exhibited by episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider.


CONCLUSION OF LAW

The criteria for a 40 percent evaluation for diabetes are 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.119, Diagnostic Code 7913 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.   Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2009).

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In an August 2005 letter, the RO provided the Veteran with 
notice of the evidence required to substantiate his claim for 
an increased rating for diabetes mellitus.   The letter 
informed the Veteran what information and evidence VA was 
responsible for obtaining and what evidence VA would assist 
him in obtaining.  A March 2006 letter advised the Veteran of  
how disability ratings and effective dates are determined.  

Regarding the duty to assist, the RO obtained the pertinent 
evidence necessary to decide the claim.  The record on appeal 
includes service treatment records and relevant post-service 
medical records identified by the Veteran.  The Veteran was 
afforded several VA examinations.  

The Board finds that all necessary development and 
notification has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Analysis of Claim

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2009).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
the disability is disputed, separate or "staged" evaluations 
may be assigned for separate periods of time based on the 
facts found. Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).   See also Hart v. Mansfield, 21 Vet. App. 505 (2008)

The degree of impairment resulting from a disability is a 
factual determination in which the Board must focus on the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994).  In both claims for an increased 
rating on an original claim and an increased rating for an 
established disability, only the specific criteria of the 
Diagnostic Code are to be considered.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2009).

In a July 2003 rating decision, the RO granted service 
connection for diabetes mellitus and assigned a 20 percent 
rating according to Diagnostic Code 7913.  Under Diagnostic 
Code 7913, a 20 percent disability rating is assignable for 
diabetes requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet.  A 40 percent 
disability rating is assignable for diabetes requiring 
insulin, restricted diet, and regulation of activities.  A 60 
percent disability rating contemplates diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2009).

"Regulation of activities" is defined as "avoidance of 
strenuous occupational and recreational activities."   See 
Diagnostic Code 7913.  Medical evidence is required to 
support a finding that diabetes mellitus causes restriction 
of activities.  See Camacho v. Nicholson, 21 Vet. App. 360, 
364 (2007).  

The Veteran contends that a 40 percent rating is warranted 
for diabetes mellitus.  The Veteran alleges that his service-
connected diabetes requires regulation of activities.  After 
a review of the evidence of record during the entire appeal 
period, the Board finds that the Veteran's disability picture 
more nearly approximates the criteria for a 40 percent rating 
under Diagnostic Code 7913.

A May 2004 VA examination noted a two-year history of 
diabetes.  It was noted that the Veteran had no 
hospitalizations for ketoacidosis or hypoglycemic reaction.  
It was noted that the Veteran had no generalized restriction 
of activities.   However, the Veteran reported that he had 
"good days and bad days" and had no desire to be active 
during bad days.  The examiner noted that the Veteran's 
diabetes was treated with Metformin and Glyburide.  The 
examiner diagnosed diabetes mellitus, adult onset, controlled 
with oral hypoglycemic agents.

Upon VA examination in August 2006, it was noted that the 
Veteran was diagnosed with diabetes mellitus in 2003.  He 
reported having one episode of low blood sugar with 
associated symptoms of sweating and shaking, treated with 
food and drinks.  He denied a history of ketoacidosis.  There 
were no prior hospitalizations for ketoacidosis or 
hypoglycemic reactions.  

The Veteran reported that he followed a low caloric and low 
carbohydrate diet.  He reported that he started on oral 
medication along with insulin injection at the time of 
diagnosis but was off insulin until March 2005.  Since that 
time, he had been on insulin injection, Metformin, Avandia 
and glyburide.  

The Veteran reported experiencing bilateral numbness, pins 
and needles sensation and pain from the feet up to the mid 
shin for the last year.  He reported that this pain was daily 
and that he had to sit down and elevate his legs when it 
occurred.  His symptoms were increased by walking and 
standing on his feet.  It was noted that the Veteran was 
unable to perform his daily activity when the pain flared up, 
which occurred one to two times per day.

The Veteran had a VA examination in August 2009.  The 
examination report indicated that there was no history of 
hospitalization for ketoacidosis.  The examiner noted that 
the Veteran was treated with Metformin, insulin and Actin.  
The examiner indicated that the Veteran did not require 
restriction of activities due to diabetes.  

The Board concludes that the criteria for a 40 percent under 
Diagnostic Code 7913 have been reasonably met.  The evidence 
demonstrates that the Veteran requires insulin, restricted 
diet and regulation of activities due to service-connected 
diabetes mellitus.  With regard to restriction of activities, 
although the 2009 examination noted no restriction, the 2006 
VA examination report noted that the Veteran experiences pain 
in his legs and "pins and needles."  It was noted that the 
Veteran was unable to perform daily activities when this 
occurred and had to sit and elevate his legs.  This evidence 
supports a finding that the Veteran's service-connected 
diabetes mellitus requires regulation of activities.  The 
Board notes that the criteria for a rating of 60 percent have 
not been met at any point during the appeal period, however, 
as the evidence does not show episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider 
or complications that would not be compensable if separately 
evaluated.  Accordingly, the Board concludes that a 40 
percent rating, but no higher, is warranted for diabetes 
mellitus.

The Board has considered whether referral for an 
extraschedular rating is appropriate.  However, there is no 
evidence in this instance that the rating criteria are 
inadequate to evaluate the Veteran's disability.  There is no 
evidence that diabetes mellitus, alone, causes marked 
interference with employment (beyond that contemplated in the 
evaluation assigned) or necessitates frequent periods of 
hospitalization.  The record reflects that the Veteran's 
disability does not impact his employment, as he is retired.  
There is no indication of hospitalization for diabetes 
mellitus.   Accordingly, the Veteran's claim does not present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards and the Board is not required to remand the claim 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2009).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER


A 40 percent rating is granted for diabetes mellitus, subject 
to regulations governing the payment of monetary benefits.  


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


